DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,7-11 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10932082. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation of the patented claim language as mapped in the table below.
Application 17/167442
US Pat No. 10932082
Claim 1
See Claim 1
Claim 7
See Claim 6
Claim 8
See Claim 10
Claim 9
See Claim 11

See Claim 20
Claim 11
See Claim 14
Claim 17
See Claim 15
Claim 18
See Claim 17
Claim 19
See Claim 18


Claims 2-6, 12-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10932082 in view of Yamada et al (US 20030210800 A1). 
With respect to claims 2-6,12-16 and 20, the patented claims of U.S. Patent No. 10932082 disclose a method and apparatus of modifying a binaural signal using head tracking information, however do disclose the details of the dependent claims 2-6,12-16 and 20.
Yamada discloses a method and apparatus of modifying a binaural signal in  a headset using head-tracking information, wherein the method further comprises the limitations provided in dependent claims 2-6,12-16 and 20, as mapped below in the rejections under 35 USC 102 and 103. It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to modify the binaural audio signal of U.S. Patent No. 10932082 by using the method and headset structure disclosed by Yamada. The motivation for doing so would have been to modify a reproduced binaural signal according to tracked head movements of a listener of the headset, thereby creating a spatial audio representation of the binaural audio signal. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US 20030210800 A1).

With respect to claim 1, Yamada discloses a method of modifying an audio signal using headtracking information, the method comprising: 
receiving, by an input interface (fig.6 #10; fig.7 #44-46) of a headset (fig.7 #80; Par.[0066] “headphone”), a binaural audio signal, wherein the binaural audio signal is received from another apparatus, and wherein the binaural audio signal includes a first signal and a second signal (Par.[0070][0077][0080] the binaural audio signal SL5, SR5, see fig.7 is received from another apparatus #10,100, see fig.6); 
fig.7 #91), headtracking data, wherein the headtracking data relates to an orientation of the headset (Par.[0038-0039]); 
calculating, by a processor (fig.7 #94), a delay based on the headtracking data, a first filter response based on the headtracking data, and a second filter response based on the headtracking data (Par.[0086] a first and second delay or “filter response” is calculated by microcomputer #94 and applied to time difference filters #56L,56R, respectively); 
applying the delay to one of the first signal and the second signal, based on the headtracking data, to generate a delayed signal, wherein another of the first signal and the second signal is an undelayed signal (Par.[0087-0088] as shown in the graph of figure 9; when a user wearing the headset turns either 90 degrees to the right or left, a delay of 600us is applied to one of the signals SL5 or SR5, and no delay is applied to the other signal, therefor the a delay is applied to one signal and the other signal is undelayed); 
applying the first filter response to the delayed signal to generate a modified delayed signal; applying the second filter response to the undelayed signal to generate a modified undelayed signal (Par.[0086] time difference filters #56L,R apply the delay or no delay, calculated by microcomputer #94, to the binaural signals SL5, SR5 to generate a pair of modified delayed signals); 
outputting, by a first speaker of the headset according to the headtracking data, the modified delayed signal; and outputting, by a second speaker of the headset according to the headtracking data, the modified undelayed signal (Par.[0084] the modified delayed signals SL,SR are provided to first and second speakers #8L,R for sound output).

With respect to claim 2, Yamada discloses the method of claim 1, wherein the binaural audio signal is a pre-rendered binaural audio signal that is generated by the other apparatus (Par.[0070-0072] the digital audio signal SDA is a pre-rendered binaural audio signal that has been stored on an audio source such as a DVD).

With respect to claim 4, Yamada discloses the method of claim 1, wherein the input interface receives the binaural audio signal via a wired connection from the other apparatus (Par.[0072] “coaxial cable”).

With respect to claim 5, Yamada discloses the	 method of claim 1, wherein the input interface receives the binaural audio signal via a wireless connection from the other apparatus (Par.[0069] connection between the adapter #10 and the headphone #80 is wirelessly performed).

With respect to claim 6, Yamada discloses the method of claim 1, wherein the processor, the sensor, the input interface, the first speaker and the second speaker are components of the headset (see fig.7 all components are part of headset #80); and wherein the other apparatus is a second apparatus (fig.6 #100) different from the headset (Par.[0070]).

Par.[0060-0064] as shown in figure 5, the transfer functions of filters #51L,R and #52L,R are controlled by headtracking data #S94, thereby controlling a mixing of the first and second signals #SL3,SR3 via addition circuits #55L,55R).

With respect to claim 10, Yamada discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, control an apparatus to execute the processing of claim 1 (It is implied that microcomputer #94 stores and executes instructions to perform processing steps).

With respect to claim 11, Yamada discloses an apparatus for modifying an audio signal using headtracking information, the apparatus comprising: 
a processor (fig.7 #94); 
a sensor (fig.7 #91); 
an input interface (fig.6 #10; fig.7 #44,45,46); 
a first speaker (fig.7 #8L); 
a second speaker (fig.7 #8R); and 
a headset (fig.7 #81) adapted to position the first speaker nearby a first ear of a listener and to position the second speaker nearby a second ear of the listener (Par.[0037]), 

receiving, by the input interface, a binaural audio signal, wherein the binaural audio signal is received from another apparatus, and wherein the binaural audio signal includes a first signal and a second signal (Par.[0070][0077][0080] the binaural audio signal SL5, SR5, see fig.7 is received from another apparatus #10,100, see fig.6); 
generating, by the sensor, headtracking data, wherein the headtracking data relates to an orientation of the headset (Par.[0038-0039]); 
calculating, by the processor, a delay based on the headtracking data, a first filter response based on the headtracking data, and a second filter response based on the headtracking data (Par.[0086] a first and second delay or “filter response” is calculated by microcomputer #94 and applied to time difference filters #56L,56R, respectively); 
applying the delay to one of the first signal and the second signal, based on the headtracking data, to generate a delayed signal, wherein another of the first signal and the second signal is an undelayed signal (Par.[0087-0088] as shown in the graph of figure 9; when a user wearing the headset turns either 90 degrees to the right or left, a delay of 600us is applied to one of the signals SL5 or SR5, and no delay is applied to the other signal, therefor the a delay is applied to one signal and the other signal is undelayed); 
applying the first filter response to the delayed signal to generate a modified delayed signal; applying the second filter response to the undelayed signal to generate a modified undelayed signal (Par.[0086] time difference filters #56L,R apply the delay or no delay, calculated by microcomputer #94, to the binaural signals SL5, SR5 to generate a pair of modified delayed signals); 
outputting, by the first speaker according to the headtracking data, the modified delayed signal; and outputting, by the second speaker according to the headtracking data, the modified undelayed signal (Par.[0084] the modified delayed signals SL,SR are provided to first and second speakers #8L,R for sound output).

With respect to claim 12, Yamada discloses the apparatus of claim 11, wherein the binaural audio signal is a pre- rendered binaural audio signal that is generated by the other apparatus (Par.[0070-0072] the digital audio signal SDA is a pre-rendered binaural audio signal that has been stored on an audio source such as a DVD).

With respect to claim 14, Yamada discloses the  apparatus of claim 11, wherein the input interface receives the binaural audio signal via a wired connection from the other apparatus (Par.[0072] “coaxial cable”).

With respect to claim 15, Yamada discloses the apparatus of claim 11, wherein the input interface receives the binaural audio signal via a wireless connection from the other apparatus (Par.[0069] connection between the adapter #10 and the headphone #80 is wirelessly performed).

With respect to claim 16, Yamada discloses the apparatus of claim 11, wherein the processor, the sensor, the input interface, the first speaker and the second speaker see fig.7 all components are part of headset #80); and wherein the other apparatus (fig.6 #100) is a second apparatus different from the headset (Par.[0070]).

With respect to claim 17, Yamada discloses the apparatus of claim 11, wherein the processor is configured to control the apparatus to execute processing further comprising: mixing the first signal and the second signal, based on the headtracking data, before applying the delay, before applying the first filter response, and before applying the second filter response (Par.[0060-0064] as shown in figure 5, the transfer functions of filters #51L,R and #52L,R are controlled by headtracking data #S94, thereby controlling a mixing of the first and second signals #SL3,SR3 via addition circuits #55L,55R).

With respect to claim 20, Yamada discloses the apparatus of claim 11, wherein the delay is a relative delay applied to the first signal and the second signal, wherein the delayed signal is a more delayed signal. wherein the undelayed signal is a less delayed signal, and wherein the relative delay corresponds to a combination of the more delayed signal and the less delayed signal (Par.[0087-0088] the amount of delay applied to the first and second signals is relative to the sensed position/orientation of the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 20030210800 A1).

With respect to claim 3, Yamada discloses the method of claim 1, however does not disclose expressly wherein the binaural audio signal is a pre-rendered binaural audio signal that is rendered by the other apparatus using one of a head-related transfer function and a binaural room impulse response.
Official Notice is taken that the use of head-related transfer functions and binaural room impulse responses are well-known in the art to generate a spatial sound field to give audio dimension to a listener.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a head-related transfer function or a binaural room impulse response on the binaural audio signal of Yamada. The motivation for using a head-related transfer function would have been to generate a spatial audio signal that accounts for a specific size and/or 

With respect to claim 13, Yamada discloses the apparatus of claim 11, however does not disclose expressly wherein the binaural audio signal is a pre- rendered binaural audio signal that is rendered by the other apparatus using one of a head- related transfer function and a binaural room impulse response.
Official Notice is taken that the use of head-related transfer functions and binaural room impulse responses are well-known in the art to generate a spatial sound field to give audio dimension to a listener.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a head-related transfer function or a binaural room impulse response on the binaural audio signal of Yamada. The motivation for using a head-related transfer function would have been to generate a spatial audio signal that accounts for a specific size and/or shape of a user’s head.  The motivation for using a binaural room impulse response would have been to generate a spatial audio signal that mimics the acoustics of a desired listening environment, such as a listening room size. 

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 20030210800 A1) in view of McGrath (US 6259795 B1).


McGrath discloses a method and apparatus for modifying an audio signal using headtracking information, comprising: generating by a sensor (fig.1 #5,9), headtracking data that relates to an orientation of a headset (fig.1 #4)(col.5 ln.52-67, col.6 ln.1-17; sensors #5,9 track a roll “X”; pitch “Y” and yaw “Z” of the headset #4); calculating an elevation filter based on the headtracking data; applying the elevation filter to first and second audio signals, and outputting the first and second audio signals by a first and second speakers of the headset (col.9 ln.34-67; col.10 ln.1-4; an impulse response elevation filter #116 is calculated based on a tracked elevation or pitch “Y” of the headset, wherein the filter is applied to a multi-channel signal X,Y,Z,W to generate first and second headphone channels or output via the headset). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the elevation tracking and elevation filtering of McGrath in the apparatus and method of Yamada.  The motivation for doing so would have been to account for a change in the pitch of a user’s head when modifying the audio signal heard by the user. 


McGrath discloses a method and apparatus for modifying an audio signal using headtracking information, comprising: accessing a plurality of generalized pinna related impulse responses based on the headtracking data (col.9 ln.34-48; McGrath determines or “accesses” a plurality of impulse responses based on the headtracking data, see XX,XY,YX,YY,Z,W); and determining a ratio between a current elevational orientation of a first selected one of the plurality of generalized pinna related impulse responses and a forward elevational orientation of a second selected one of the plurality of generalized pinna related impulse responses (col.9 ln.64-67, col.10 ln.1-33; the equation calculating left and right channel signals using the headtracking data, comprises cosine and sine functions that mathematically perform ratio calculations of pitch, roll and yaw data).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the elevation tracking and elevation filtering of McGrath in the apparatus and method of Yamada.  The motivation for doing so would have been to account for a change in the pitch of a user’s head when modifying the audio signal heard by the user. 


McGrath discloses a method and apparatus for modifying an audio signal using headtracking information, comprising: generating by a sensor (fig.1 #5,9), headtracking data that relates to an orientation of a headset (fig.1 #4)(col.5 ln.52-67, col.6 ln.1-17; sensors #5,9 track a roll “X”; pitch “Y” and yaw “Z” of the headset #4); calculating an elevation filter based on the headtracking data; applying the elevation filter to first and second audio signals, and outputting the first and second audio signals by a first and second speakers of the headset (col.9 ln.34-67; col.10 ln.1-4; an impulse response elevation filter #116 is calculated based on a tracked elevation or pitch “Y” of the headset, wherein the filter is applied to a multi-channel signal X,Y,Z,W to generate first and second headphone channels or output via the headset). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the elevation tracking and elevation filtering of McGrath in the apparatus and method of Yamada.  The motivation for doing so would have been to account for a change in the pitch of a user’s head when modifying the audio signal heard by the user. 


McGrath discloses a method and apparatus for modifying an audio signal using headtracking information, comprising: accessing a plurality of generalized pinna related impulse responses based on the headtracking data (col.9 ln.34-48; McGrath determines or “accesses” a plurality of impulse responses based on the headtracking data, see XX,XY,YX,YY,Z,W); and determining a ratio between a current elevational orientation of a first selected one of the plurality of generalized pinna related impulse responses and a forward elevational orientation of a second selected one of the plurality of generalized pinna related impulse responses (col.9 ln.64-67, col.10 ln.1-33; the equation calculating left and right channel signals using the headtracking data, comprises cosine and sine functions that mathematically perform ratio calculations of pitch, roll and yaw data).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the elevation tracking and elevation filtering of McGrath in the apparatus and method of Yamada.  The motivation for doing so would have been to account for a change in the pitch of a user’s head when modifying the audio signal heard by the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654